Exhibit 10.1

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), effective as of
October 30, 2020 (the “Effective Date”), by and between Gatos Silver Inc., a
Delaware corporation (the “Service Provider”) and Silver Opportunity Partners
Corporation, a Delaware corporation (the “Company”). The Service Provider and
the Company are sometimes referred to collectively as the “Parties” or
individually as “Party.”

 

1.Term; Termination.

 

1.1.Term. This Agreement shall commence on the Effective Date and continue until
terminated in accordance with Section 1.2 below.

 

1.2.Termination. The parties may terminate this Agreement by:

 

(a)            mutual agreement in writing;

 

(b)            upon sixty (60) days prior written notice by one Party to the
other Party;

 

(c)            upon the material default by one Party in the performance of any
provision of this Agreement, and the defaulting Party’s failure to cure such
default within thirty (30) days from its receipt of a notice of default from the
non-defaulting Party; or

 

(d)            upon the filing of a petition in bankruptcy court by a Party or
upon the adjudication of bankruptcy on a Party, or upon the filing of a petition
in bankruptcy against a Party and such petition is not discharged within sixty
(60) days of such filing, or upon the insolvency of a Party.

 

1.3.Termination Effect.

 

(a)            Immediately upon termination of this Agreement (the “Termination
Date”), Service Provider shall immediately cease provision of the services
listed on Exhibit A hereto (collectively and as may be updated from time to time
by mutual agreement, the “Services”). All undisputed payments owed to Service
Provider by the Company shall become immediately due and payable without further
demand.

 

(b)            Within fifteen (15) days after the termination of this Agreement,
each Party shall return any item embodying any Confidential Information of the
other Party.

 

2.Services.

 

2.1.Engagement. The Company hereby engages the Service Provider, and the Service
Provider hereby accepts such engagement and agrees, upon the terms and subject
to the conditions set forth herein, to provide or cause any of its affiliates to
provide the Services to the Company.

 



 1 

 

 

2.2.Fiduciary; Authority. This Agreement shall permit the Service Provider to
act in a fiduciary capacity with respect to the handling of funds and other
assets of the Company, subject to applicable law. The Service Provider shall
have full authority to manage any and all aspects of the Company’s business and
shall make, from time to time, and as reasonably requested by the Company,
periodic status reports to the Company concerning operations, financial results,
legal compliance and any other matter within the scope of the Service Provider’s
broad range of duties, rights and obligations. If requested by the Service
Provider, the Company will execute documentation confirming the Service
Provider’s authority for use with third parties.

 

3.Management Fee; Service Provider Expenses.

 

3.1.Compensation. For the Services provided by Service Provider to the Company,
the Company shall compensate Service Provider according to the terms set forth
in Exhibit B, as amended by the Company and Service Provider from time to time,
as deemed appropriate. It is both Parties’ understanding that the compensation
may require to be updated annually in order to adapt it to the market
circumstances and to meet the arm’s-length standard.

 

3.2.Payment Terms. All payment for the Services and any other charges under this
Agreement shall be made in U.S. Dollars, free of any taxes and without any other
deductions of any type, other than required by local law. Payment of
compensation shall be made monthly using latest available information, with more
accurate quarterly payments that correct for any estimation since the prior more
accurate compensation determination.

 

3.3.Corrections. Adjustments or corrections to compensation calculations shall
be paid within thirty (30) days of the month in which the adjustment or
correction is determined and agreed by the Parties.

 

3.4.Taxes. All compensation under this Agreement is exclusive of taxes. Service
Provider shall pay any federal, state, county, local or other governmental
taxes, fees or duties now or hereinafter imposed on the Services hereunder, or
any other transaction contemplated by this Agreement, as well as any penalties
or interest thereon.

 

3.5.Disputed Invoices. If Company disputes any portion of an invoice, it will
notify Service Provider in writing and if the Parties are not able to resolve
the dispute within sixty (6o) days it shall be resolved in accordance with
Section 8 below. Service Provider’s obligations to provide the Services shall
not be affected by any payment disputes.

 

4.Standards of Performance. The Service Provider will use commercially
reasonable efforts to perform the Services and in accordance with applicable
rules, regulations, and laws. The Service Provider’s performance of the Services
in accordance with the aforementioned standards is contingent upon the Company’s
full and timely performance of the Company’s obligations under this Agreement.

 



 2 

 

 

5.Representations, Warranties, and Covenants of the Service Provider. The
Service Provider represents, warrants, and covenants to the Company, with the
understanding the Company is relying upon such representations, warranties, and
covenants that:

 

5.1.Cooperation. The Service Provider will fully cooperate with the Company in
all aspects of the provision of Services.

 

5.2.Authority. The Service Provider has the full right, power, and authority to
enter into this Agreement and be bound by the terms of this Agreement without
the consent of any other person or entity.

 

5.3.No Breach. The execution and delivery of this Agreement and the performance
by the Company of its obligations pursuant to this Agreement do not and will not
constitute a breach of or a default under any other agreement or obligation
applicable to the Service Provider.

 

5.4.Binding Obligation. Upon execution and delivery of this Agreement, this
Agreement will constitute the valid and binding obligation of the Service
Provider.

 

6.Representations, Warranties, and Covenants of the Company. The Company
represents, warrants, and covenants to the Service Provider, with the
understanding the Service Provider is relying upon such representations,
warranties, and covenants that the following is true and shall and must remain
true for the duration of this Agreement:

 

6.1.Cooperation. The Company will fully cooperate with the Service Provider in
all aspects of the provision of the Services, including, but not limited to, the
completion of all tasks which need to be assigned to the Company by the Service
Provider.

 

6.2.Authority. The Company has the full right, power, and authority to enter
into this Agreement and be bound by the terms of this Agreement without the
consent of any other person or entity.

 

6.3.No Breach. The execution and delivery of this Agreement and the performance
by the Company of its obligations pursuant to this Agreement do not and will not
constitute a breach of or a default under any other agreement or obligation
applicable to the Company.

 

6.4.Binding Obligation. Upon execution and delivery of this Agreement, this
Agreement will constitute the valid and binding obligation of the Company.

 

6.5.No Third-Party Beneficiary. The Company is the sole intended beneficiary of
the Services and is entering into this Agreement on behalf of itself and not for
the benefit of any other person or entity.

 



 3 

 

 

7.Confidential Information. Pursuant to this Agreement, the Parties hereto may
be entrusted with Confidential Information belonging to the other Party. For
purposes of this Agreement, “Confidential Information” shall mean all
proprietary, confidential information concerning the Services and the business
of each of the Parties hereto and that of their affiliates, parents and
subsidiaries, including strategic and development plans, mineral resources and
reserves information, financial condition, data, business records, project
records, employee lists and business manuals, policies and procedures,
information relating to processes or theory, business information on the costs
and mechanics of the Services, which is not generally available to the public.
The Parties must: (a) maintain all Confidential Information of the other Party
in a confidential manner; (b) not disclose any Confidential Information to any
person or entity not authorized in writing by the other Party to receive or use
such Confidential Information; and (c) not use, permit, or aid others in the use
of any Confidential Information for any purpose other than the purposes
contemplated by this Agreement. Any Confidential Information required to be
disclosed by either Party pursuant to a valid order by a court or other
governmental body having proper jurisdiction over the Company will not be
disclosed by the Company until and unless the Company provides written notice to
the other Party of such order sufficiently in advance of the disclosure to allow
the other Party the reasonable opportunity to defend against such disclosure.

 

8.Dispute Resolution.

 

8.1.Mediation. Any dispute, controversy, or claim arising out of or relating to
this Agreement (a “Dispute”) that cannot be settled through negotiation shall be
mediated by the parties before a single mediator in the State of New York. Any
Party to this Agreement may invoke the right to mediation set forth in
this Section 8.1 by sending written notice to the other Party or parties of such
invocation and setting forth in adequate detail the nature of the matter to be
mediated. The parties to the mediation jointly shall appoint the mediator within
fifteen (15) calendar days of receipt of the written notice. The mediation
proceedings shall commence and be diligently pursued by the parties to this
Agreement within 15 calendar days of the appointment of the mediator. Each party
to the mediation shall bear its own costs and expenses incurred with respect to
the mediation. The cost of the mediator and the mediation procedure shall be
borne equally by the parties to the mediation.

 

8.2.Arbitration. Any Dispute that cannot be settled or resolved by negotiation
or through mediation to the satisfaction of all parties to the mediation within
90 days of the notice of the invocation of mediation pursuant
to Section 8.1 above shall be resolved through binding arbitration. Any Party
may invoke the right to arbitration set forth in this Section 8.2 by sending
written notice to the other Party or parties of such invocation. The parties
shall name a single arbitrator within 20 calendar days after such written
notice. The arbitrator shall render a decision within 60 calendar days after his
or her appointment and shall conduct all proceedings pursuant to the then
existing rules of the American Arbitration Association (the “AAA”) governing
commercial transactions, to the extent such rules are not inconsistent with
Delaware law and this Agreement. Judgment upon the award rendered pursuant to
the arbitration may be entered in any court having jurisdiction. The cost of the
arbitration procedure shall be borne by the losing party or, if the decision is
not clearly in favor of one party or the other, then such costs shall be borne
as determined by the arbitrator. The arbitration procedure provided for in this
Agreement shall be binding arbitration and shall be the sole and exclusive
remedy for any applicable Dispute. This Section 8.2 does not prohibit or limit
any Party’s right to seek relief in court as permitted in accord with the AAA’s
Commercial Arbitration Rules.

 



 4 

 

 

9.Miscellaneous.

 

9.1.Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.

 

9.2.Entire Agreement. This Agreement constitutes the entire Agreement between
the parties pertaining to the subject matter contained in this. Agreement. All
prior and/or contemporaneous agreements, representations, and understandings of
the parties, oral or written, pertaining to the subject matter contained in this
Agreement are superseded by and merged in this Agreement. No supplement,
modification, or amendment of this Agreement will be binding unless in writing
and executed by the parties. All recitals are incorporated in this Agreement by
reference and made an integral part hereof.

 

9.3.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a Party as shall be specified in a notice
given in accordance with this Section).

 

If to the Company:
Silver Opportunity Partners Corporation
1660 Lincoln Street 

Suite 2750 

Denver, CO 80264 

Attention:     Peter Cheesebrough

 

If to the Service Provider:
Gatos Silver, Inc.
8400 E. Crescent Pkwy 

Suite 600 

Greenwood Village, CO 80111
Attention:     Roger Johnson
                      Adam Dubas

 

9.4.Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 



 5 

 

 

9.5.Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder.

 

9.6.Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each Party hereto.

 

9.7.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

9.8.Further Assurances. Each of the Parties hereto shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement.

 

9.9.Headings. The headings of this Agreement are for purposes of reference only
and will not limit or define the meaning of any provision of this Agreement.

 

9.10.Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify the Agreement so as to effect the original intent of the Parties
as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be effectuated as originally contemplated to
the greatest extent possible.

 

9.11.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature pages follow]

 



 6 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

  COMPANY     Silver Opportunity Partners Corporation   By: /s/ Peter
Cheesbrough     Name: Peter Cheesbrough     Title: Chief Executive Officer

 

 

 

  SERVICE PROVIDER     Gatos Silver, Inc.   By: /s/ Roger Johnson     Name:
Roger Johnson     Title: Chief Financial Officer

 

[Signature Page to Management Services Agreement]

 



 

 

 

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

The descriptions below describe the type of services that are being performed
and charged by Service Provider. As part of this Agreement, there may be
additional services performed that benefit Company that will be charged using
the same methodologies as described in Exhibit B.

 

Services – All areas of management / operational services related to the day to
day management of the Company’s business, including (but not limited to) the
following:

 

·Executive Services – Includes strategic management and other activities
undertaken to oversee the day-to-day operations of the Company.

 

·Other Services – Includes corporate / back-office services such as IT
coordination, accounting and planning software access, accounting, human
resources, finance, coordination with service providers, preparation of
financial statements, and negotiations with insurance providers, etc.

 

·IT Services – Includes information technology activities such access to,
maintenance, and repair of Company network systems and periodic systems updates
coordination.

 

[Signature Page to Management Services Agreement]

 



 

 

 

EXHIBIT B

 

COMPENSATION

 

The Company shall pay an amount of compensation to the Service Provider for the
provision of the Services in an amount equal to the Service Provider’s direct
and indirect bona fide costs incurred to provide such Services plus a 10%
markup.

 

[Signature Page to Management Services Agreement]

 



 

 